COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 RICHARD O. CARROLL, JR.                                        No. 08-12-00341-CV
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                          County Court at Law No. 3
                                                §
 TOMAS MERCADO,                                               of El Paso County, Texas
                                                §
                             Appellee.                            (TC# 2010-555)
                                                §

                                MEMORANDUM OPINION

       Appellant, Richard O. Carroll, Jr., has filed a motion to dismiss his appeal against

Appellee, Tomas Mercado. As permitted by the Texas Rules of Appellate Procedure, we may

dismiss an appeal “[i]n accordance with a motion of appellant . . . unless [dismissing the appeal]

would prevent a party from seeking relief to which it would otherwise be entitled.” TEX.R.APP.P.

42.1(a)(1). The motion to dismiss has been on file for more than ten days and states that

Appellee’s counsel agrees and that she was served with a copy of the motion. As of today, we

have received no response or opposition to the motion. Because Appellant has complied with the

requirements of Rule 42.1(a)(1) and no opposing party has sought relief, we grant the motion and

dismiss the appeal. The parties have agreed to bear their own costs.


March 6, 2013
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.